Citation Nr: 0507232	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 30, 
1992, for the establishment of service connection for a 
kidney disorder with renal failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1969.  Further, the record indicates he had 
additional service in the Reserves, with verified periods of 
active duty for training (ACDUTRA) from August to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  By this decision, the RO effectuated a 
January 2001 Board decision which granted service connection 
for a kidney disorder with renal failure.  The RO assigned an 
effective date of November 30, 1992, for the establishment of 
service connection for this disability, and the veteran 
appealed contending that an earlier effective date was 
warranted.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2005, a transcript 
of which is of record.  

At the January 2005 hearing, the representative raised the 
issues of entitlement to service connection for thinning of 
the bones, macular degeneration, cataracts, diabetes, immune 
system shutdown, loss of muscle tissue, hypertension, acid 
reflux, nausea, a back disorder to include sciatica and 
compression, and allergies, all of which he contended were 
secondary to the service-connected kidney disorder.  Further, 
the representative raised the issue of entitlement to a total 
rating based upon individual unemployability due to the 
service-connected disabilities (TDIU).  The record reflects 
that service connection was established for diabetes by a May 
2003 rating decision.  In addition, this decision recognized 
hypertension as part of the service-connected kidney 
disorder, and it has been included as part of this disability 
ever since.  Therefore, it appears that the representative 
was contending that the hypertension should be recognized as 
a separate and distinct disability from the kidney disorder.  
Moreover, a TDIU claim was previously denied by a February 
2004 rating decision.  However, as it was not indicated at 
the hearing that the veteran wanted to appeal this denial, 
the Board concludes that it does not constitute a valid 
Notice of Disagreement pursuant to 38 C.F.R. § 20.201, but is 
a new claim of entitlement to a TDIU.  These issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record does not reflect that the veteran filed a 
formal or informal claim of entitlement to service connection 
for a kidney disorder prior to November 30, 1992.

CONCLUSION OF LAW

The criteria for an effective date earlier than November 30, 
1992, for the establishment of service connection for the 
veteran's kidney disorder with renal failure are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

For the reasons stated below, the Board concludes that the 
veteran is not entitled to an earlier effective date as a 
matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  

Moreover, even if the VCAA were applicable in the instant 
case, the veteran has been provided with a copy of the 
appealed rating decision, the March 2003 SOC, and the March 
2004 Supplemental Statement of the Case (SSOC), which 
provided him with notice of the law and governing regulations 
regarding the assignment of effective dates, as well as the 
reasons for the determinations made with respect to his 
claim.  In addition, the nature of effective dates for the 
establishment of service connection is based on date of 
receipt of claim.  

Thus, resolution of the effective date claim revolves around 
the interpretation of documents already contained in the 
claims file; submission of new evidence subsequent to 
November 1992, to include a medical examination, cannot 
change the date the claim was received.  The Board also notes 
that the veteran and his representative have had the 
opportunity to present evidence and contentions in support of 
his claim for an earlier effective date, to include at the 
January 2005 hearing.  At no time was it contended that that 
an earlier effective date was warranted based on evidence not 
in the claims file.  

In light of the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that no additional assistance 
or notification to the appellant is required based on the 
facts of the instant case.


Background.  The veteran has contended, to include at his 
January 2005 personal hearing, that the effective date for 
his kidney disorder should be from 1972, when he was released 
from his period of ACDUTRA.  It was noted that medical 
opinions dated in November 1992 and April 1993 asserted that 
his current kidney disorder could be traced to the results of 
medical testing conducted in 1972.  Specifically, a July 1972 
urinalysis which revealed 4+ albumen.  The veteran and his 
spouse also provided testimony as to how the kidney disorder 
had affected their lives, and asserted that if he had been 
informed of this condition in 1972 he would have done things 
differently.  It was asserted that the military knew or 
should have known of this condition, and, as such, had an 
affirmative duty of care to notify the veteran of this 
particular condition.

The record reflects that the veteran applied for education 
benefits in 1979.  No other documents appear in the claims 
file until November 30, 1992, when the RO received a VA Form 
21-526 (Application for Compensation or Pension) from the 
veteran in which he claimed service connection for a kidney 
disorder.  As part of this Form, he indicated that the only 
VA benefits he had previously applied for were the 
educational benefits.  He also indicated that his problems 
were first indicated by testing conducted in 1972 while in 
the Coast Guard, and submitted a private medical statement in 
support of these contentions.  

Service connection was ultimately established for the 
veteran's kidney disorder by a January 2001 Board decision.  
In making this decision, the Board noted, in part, that 
urinalysis findings in November 1968 were 4+ and 3+ for 
protein, that a subsequent July 1972 service examination 
included urinalysis findings which were 4+ for albumin, and 
that private medical opinions dated in November 1992 and 
April 1993 had related the current kidney disorder to active 
service.  Consequently, the Board concluded that the current 
disability was incurred during military service.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A).  Reserves includes the National Guard.  38 
U.S.C.A. § 101(26), (27).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the disability was not of 
compensable degree.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  
Further, the Federal Circuit stated that when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  


Analysis.  In the instant case, the Board finds that there is 
no legal basis to award the veteran an effective date earlier 
than November 30, 1992, for the establishment of service 
connection for his kidney disorder with renal failure.

The Board acknowledges that the veteran's service medical 
records reflect he had abnormal urinalysis results in 1968 
and 1972, and that private medical opinions are of record 
which relate his current kidney disorder to service based 
upon these results.  In fact, the Board specifically noted 
these findings when it granted service connection for the 
disability in the January 2001 decision.  However, the issue 
of whether an earlier effective date is warranted does not 
depend upon whether the current disability is causally 
related to active service.  Under the pertinent law and 
regulations, an effective date for the award of service 
connection is based upon the receipt of a claim for such 
benefits.  If such a claim is received within one year from 
separation from active service, the effective date will be 
the day following separation from active duty or the date 
entitlement arose.  If the claim is not received within one 
year following service, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A thorough review of the record does not reflect that the 
veteran submitted any written communication prior to November 
30, 1992, in which he indicated he was entitled to service 
connection for a kidney disorder and/or that he intended to 
apply for such benefits.  See Rodriguez, supra.  Further, the 
veteran does not contend that he filed a claim prior to 
November 30, 1992.  He acknowledged on his original VA Form 
21-526 that the only prior claim(s) he had submitted were for 
educational benefits, which the record reflects was in 1979.  
Inasmuch as the veteran did not submit a formal or informal 
claim of service connection for a kidney disorder prior to 
November 30, 1992, the Board finds that there is no legal 
basis upon which to award an earlier effective date.  See 
Sabonis, supra (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

In making this determination, the Board does not dispute the 
veteran's account of the impact his kidney disorder has had 
upon his life.  Further, the Board does not dispute the fact 
that the medical evidence reflects the current disability was 
incurred during active service, as this was the conclusion 
reached in the January 2001 decision which granted service 
connection for this disability.  However, as detailed above, 
the law mandates that the effective date is assigned based 
upon the date of receipt of claim.  Since there is nothing to 
indicate that a valid claim of service connection for a 
kidney disorder was filed prior to November 30, 1992, the 
Board has no choice but to deny the benefit sought on appeal.


ORDER

Entitlement to an effective date earlier than November 30, 
1992, for the establishment of service connection for a 
kidney disorder with renal failure is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


